OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, without costs.
In the exercise of its discretion to deny appellant’s application for a transcript under CPLR 1102 the Appellate Division did not weigh any impermissible considerations. That court’s denial of the application did not constitute an abuse of discretion nor was it otherwise infected by error of law.
*619Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, without costs, in a memorandum.